EXHIBIT 10.26

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of August 8, 2011 (“Effective Date”), among TMS International Corp., a
Delaware corporation (“TMS International”), Tube City IMS Corporation, a
Delaware corporation (“Company”) and Joseph Curtin (“Executive”). Any
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in Section 3A hereof.

WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of the Company pursuant to the terms of an Amended and Restated
Employment Agreement dated effective as of January 25, 2007, as amended by an
Amendment, dated as of January 25, 2007, and a Letter Agreement, dated May 10,
2010 (the “Current Agreement”);

WHEREAS, Executive intends to retire from the Company on December 31, 2014 and
agrees to provide the Transition Services (as defined below) following his
retirement; and

WHEREAS, the Company and Executive desire to amend and restate the Current
Agreement in its entirety, in the form of this Second Amended and Restated
Employment Agreement as of the Effective Date.

NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree as follows:

Section 1. Terms and Conditions of Employment Between the Company and Executive.

1A. Employment, Duties.

(a) The Company shall employ Executive, and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the Effective Date and ending as provided in Section 1D
hereof (the “Employment Period”).

(b) During the Employment Period, Executive shall report to the Board (as
defined below), and shall initially continue to serve as the President and Chief
Executive Officer of each of TMS International and the Company or in such other
senior managerial capacities of the Company or any of its subsidiaries, as
requested by the Board.

(c) During the Employment Period, Executive shall devote his full business time
and attention to the business and affairs of the Company and its subsidiaries.
So long as



--------------------------------------------------------------------------------

Executive is employed by the Company, Executive shall not, without the prior
written consent of the Board, accept other employment, or perform other services
for compensation.

(d) The Company and the Executive agree that Executive’s primary office shall be
at the Company’s place of business in Glassport, Pennsylvania, subject to
reasonable travel requirements.

(e) Following the Executive’s retirement, Executive shall provide the Transition
Services in accordance with Section 1D(d) hereof.

1B. Base Salary and Benefits.

(a) During the Employment Period, the Company shall pay Executive an annual base
salary of $650,000 (the “Base Salary”). As used herein, references to “Base
Salary” shall include all subsequent increases in annual base salary during the
Employment Period. The Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices (as in effect from time
to time).

(b) In addition to the Base Salary, during the Employment Period, Executive will
be eligible to earn an annual bonus under a bonus plan to be established by the
Company, as determined by the Board, in its sole discretion based upon the
Company’s achievement of budgetary and other objectives set by the Board. Bonus
compensation earned and payable pursuant to this Section 1B(b), if any, shall be
paid in accordance with the Company’s customary practices in the calendar year
following the fiscal year for which the bonus is earned, and in no event shall
such payment be made later than December 31 of such following calendar year.

(c) During the Employment Period, Executive shall be entitled to participate in
all of the Company’s employee benefit programs for which senior executives of
the Company and its subsidiaries are generally eligible. Without duplication of
any employee benefits provided to all senior executives of the Company and its
subsidiaries, the Company shall reimburse Executive for the annual premium cost
of $1 million of term life insurance coverage purchased by Executive on his
life, up to a maximum of Eleven Thousand Dollars ($11,000) per year.

(d) During the Employment Period, the Company shall (without duplication of any
employee benefits provided to Executive pursuant to other provisions of this
Agreement) reimburse Executive for all reasonable business expenses incurred by
him in the course of performing his duties and responsibilities under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

(e) All amounts payable or otherwise provided to Executive pursuant to this
Agreement shall be subject to all applicable withholding and deduction
obligations.

1C. Deferred Compensation. In addition to any other payments or benefits under
this Agreement, Executive shall be entitled to Retirement Benefits (as
hereinafter defined) in accordance with the following:

 

2



--------------------------------------------------------------------------------

(a) Retirement Benefits. Subject to the other provisions of this Section 1C
hereof, the Company shall pay Executive retirement benefits of Fifty Thousand
Dollars ($50,000) annually (“Retirement Benefits”). The Retirement Benefits
shall be payable, commencing as of the first day of the month following the end
of the Employment Period, in equal monthly installments for a period of ten
(10) years (the “Retirement Payment Period”). Notwithstanding the foregoing, if
Executive is deemed to be a “specified employee” as defined in Section 409A of
the Internal Revenue Code (“Code”) and the regulations and guidance issued
thereunder relating to deferred compensation (“Section 409A”), then such
Retirement Benefits, in accordance with Section 1E. of this Agreement, shall
commence as of the first day of the month after the sixth month following the
date that the Employment Period ended and shall continue in equal monthly
installments for a period of ten (10) years from and after such commencement
date.

(b) Vesting and Forfeiture of Retirement Benefits. Executive is fully vested as
of the Effective Date in his Retirement Benefits. Executive shall forfeit any
and all rights to receive any of the vested Retirement Benefits if his
employment is terminated for Cause, or, during or after the period of his
employment by the Company, he violates any of the provisions of Section 2.

(c) Payment of Retirement Benefits in the Event of Disability. Anything in this
Section 1C to the contrary notwithstanding, in the event the Employment Period
is terminated due to the Executive’s Disability (as defined below), the
Executive shall be paid the vested Retirement Benefits during the Retirement
Payment Period as contemplated in Section 1(C)(a), subject to forfeiture of any
unpaid Retirement Benefits if he thereafter violates any of the provisions of
Section 2C.

(d) Payment of Retirement Benefits in the Event of Death. If Executive dies
having vested Retirement Benefits which have not been paid in full at the date
of death, payment of any such unpaid vested Retirement Benefits shall be paid
over the Retirement Payment Period (or the remaining portion thereof) to the
Executive’s designated beneficiary or beneficiaries or in default of such
designation to the Executive’s estate.

(e) All deferred compensation amounts payable or otherwise provided to Executive
pursuant to Section 1 shall be effective only to the extent it complies with the
requirements of Section 409A. In the event that Section 1 does not conform to
Section 409A, Executive agrees that the Company may take such reasonable actions
as may be necessary to bring Section 1 into compliance with Section 409A, while
at the same time providing Executive with substantially comparable economic
benefits.

1D. Term.

(a) The Employment Period shall begin on the Effective Date and end on
December 31, 2014 (“Retirement Date”); provided that (i) the Employment Period
shall terminate prior to the Retirement Date immediately upon the death or
Disability of Executive, (ii) the Employment Period may be terminated by the
Company at any time prior to the Retirement Date with or without Cause, and
(iii) the Employment Period may be terminated by Executive at any time prior to
the Retirement Date. Unless otherwise agreed by Executive and

 

3



--------------------------------------------------------------------------------

TMS International termination of Executive as an employee of the Company shall
automatically result in termination of the Executive’s position as an officer of
TMS International.

(b) If the Employment Period (i) expires on the Retirement Date, (ii) is
terminated by the Company without Cause, or (iii) is terminated by Executive for
Good Reason, then (in addition to the Retirement Benefits provided under
Section 1C): (A) the Company shall pay Executive the Base Salary through the
date of termination plus a “Severance Payment” equal to two (2) times the Base
Salary; and (B) any stock options held by Executive will continue to vest
through April 30, 2015 as if Executive remained actively employed with the
Company through April 30, 2015 (including with respect to any vesting that
occurs with respect to a “Change of Control” as defined in Executive’s stock
option agreement). The Severance Payment shall be payable in equal monthly
installments over a period of two (2) years, commencing as set forth in
Section 1D(d). In addition, during the period over which the Severance Payment
is made, Executive shall, to the extent permitted by the non-discrimination
requirements of the Patient Protection and Affordable Care Act, without
subjecting the Company to an excise tax under the Code and to the extent
permitted by the Company’s health insurance carrier (if applicable), be entitled
to continued health coverage on the same basis that such coverage was provided
to Executive prior to the termination of the Employment Period, provided that
coverage shall end earlier if and when Executive becomes entitled to comparable
coverage under another employer’s health plan (and, if applicable, shall be
secondary to Medicare to the extent permitted by law) and that Executive
acknowledges and agrees that he will be solely responsible for all taxes imposed
upon him under the Code by reason of receiving such coverage. In lieu of such
continuing health coverage, Executive may elect to have the Company pay
Executive each month during the period over which the Severance Payment is made
an amount equal to the amount that Company would pay to provide health coverage
to Executive, on the same basis that such coverage was provided to Executive
prior to the termination of the Employment Period, if Executive was still
employed by the Company, unless such election is prohibited by applicable law.

(c) In addition to the rights set forth in Section 1C and 1D(b):

(i) In the event that the Employment Period expires on the Retirement Date, the
Company shall also pay Executive the bonus, if any, which he otherwise earned
pursuant to Section 1B(b) in respect of the Company’s fiscal year ending
December 31, 2014 and such bonus, if any, shall be payable when it otherwise
would have been paid absent Executive’s retirement.

(ii) In the event that the Employment Period terminates prior to the Retirement
Date upon Executive being terminated without cause, Executive terminating the
Employment Period for Good Reason, or Executive’s Disability or Death, the
Company shall also pay Executive a pro-rata portion (based on the date of
termination) of the bonus payable to Executive under Section 1B(b), which bonus
shall be subject to, and determined in accordance with, the Company’s
achievement of budgetary and other objectives set by the Board, in respect of
(A) the Company’s fiscal year ending December 31, 2011, if such termination
occurs during 2011; (B) the Company’s fiscal year ending December 31, 2012, if
such termination occurs during 2012; (C) the Company’s fiscal year ending
December 31, 2013, if such termination occurs during 2013; (D) the Company’s
fiscal year ending December 31, 2014, if such

 

4



--------------------------------------------------------------------------------

termination occurs during 2014. Any such bonus shall be payable when it
otherwise would have been paid absent Executive’s termination.

(d) As a condition to the Company’s obligations to make the Severance Payment
and provide Executive the other benefits specified in Section 1D(b) and
Section 1D(c), Executive must (i) continue to comply with the restrictive
covenants contained in Section 2, (ii) execute and deliver a general release
agreement in form and substance satisfactory to the Company, and
(iii) throughout the two-year period that the Severance Payment is being made,
assist in the transition of responsibilities and pending matters to the
successor Chief Executive Officer of the Company, the Board and to such other
officers or employees of TMS International or the Company who may request such
advice, counsel or transition services as reasonably requested at mutually
convenient times (the “Transition Services”). Executive must sign and tender the
release as described above not later than sixty (60) days following Executive’s
last day of employment, or such earlier date as required by the Company, and if
Executive fails or refuses to do so, Executive shall forfeit the right to the
Severance Payment and other benefits specified in Section 1D(b) and
Section 1D(c) as would otherwise be due and payable. If the Severance Payment is
otherwise subject to Section 409A and except as otherwise required by
Section 1E, the first installment shall be made on the first pay period
following the date that is sixty (60) days after Executive’s employment
terminates and shall otherwise be made on the first pay period after the release
becomes effective (with the initial salary continuation payment to include any
unpaid salary continuation payments from the date Executive’s employment
terminated), subject to Executive’s executing and tendering the release on the
terms as set forth in the immediately preceding sentence.

(e) If the Employment Period is terminated for any reason other than by
(i) expiration on the Retirement Date, (ii) termination by the Company without
Cause, or (iii) termination by Executive for Good Reason, Executive shall be
entitled to receive only the Base Salary through the date of termination; except
as otherwise provided in Section 1D(c)(ii) herein with respect to bonus payments
provided following Executive’s death or disability.

(f) Except as otherwise provided herein, all of Executive’s rights to
compensation and benefits (including bonus compensation) which accrue or become
payable after the termination of the Employment Period shall cease upon such
termination, other than reimbursement pursuant to Section 1B(d). Notwithstanding
the foregoing and except as otherwise set forth in Section 1D(b), Executive’s
continued rights with respect to outstanding awards under the Company’s equity
compensation plans shall be determined in accordance with the terms of such
plans and any related agreements, and Executive’s continued rights under the
terms of any compensation or benefit plans (including the Company’s vacation
policy, tax-qualified and nonqualified plans, bonus plan and welfare plans)
shall be determined under the terms of such plans, or in the case of the
Executive’s deferred compensation benefit, under the terms of Section 1C. The
Company may offset any amounts due and payable by Executive to the Company or
its subsidiaries against any amounts the Company owes Executive hereunder.

1E. Section 409A.

(a) The Company and Executive intend that the payments and benefits provided for
in this Agreement either be exempt from Section 409A, or be provided in a manner

 

5



--------------------------------------------------------------------------------

that complies with Section 409A, and any ambiguity herein shall be interpreted
so as to be consistent with the intent of this Section 1E. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Section 409A or damages for failing
to comply with Section 409A. Notwithstanding anything contained herein to the
contrary, all payments and benefits under Section 1 shall be paid or provided
only at the time of a termination of Executive’s employment that constitutes a
“separation from service” from the Company within the meaning of Section 409A
and the regulations and guidance promulgated thereunder (determined after
applying the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)).
Further, if at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Section 409A as
determined by the Company in accordance with Section 409A, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in payments or benefits ultimately paid or provided to
Executive) until the date that is at least six (6) months following Executive’s
termination of employment with the Company (or the earliest date permitted under
Section 409A of the Code). Thereafter, payments will commence and continue in
accordance with this Agreement until paid in full.

(b) Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any calendar year shall
not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Executive and, if timely submitted, reimbursement payments shall be promptly
made to Executive following such submission, but in no event later than
December 31 of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31 of the calendar year following the
calendar year in which the expense was incurred. This Section 1E(b) shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

Section 2. Restrictive Covenants.

2A. Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while providing services to the Company
and its subsidiaries concerning the business or affairs of the Company, any of
its subsidiaries (“Confidential Information”) are the property of the Company or
such subsidiary. Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for their own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters are or become generally known to and available for
use by the public other than as a result of Executive’s acts or omissions.
Executive shall deliver to the Company at the termination of the Employment
Period, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business of the Company, any
of its subsidiaries which he may then possess or have under his control.

 

6



--------------------------------------------------------------------------------

2B. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its subsidiaries’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while providing services
to the Company or its subsidiaries (“Work Product”) belong to the Company or
such subsidiary. Executive shall promptly disclose such Work Product to the
Board and perform all actions requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, executing assignments, consents, powers of attorney and
other instruments).

2C. Non-Compete; Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with the
Company he has and shall become familiar with the Company’s and its
subsidiaries’ trade secrets and with other Confidential Information and that his
services shall be of special, unique and extraordinary value to the Company and
its subsidiaries. Therefore, Executive has agreed that during the Employment
Period and continuing for the later of (i) twelve (12) months after termination
of the Employment Period and (ii) the period during which the Severance Payment,
if any, is being paid pursuant to Section 1D(b) (the “Noncompete Period”), to
not directly or indirectly own any interest in, manage, control, participate in,
consult with, advise, render services for, or in any manner engage in the
business of owning, operating, managing, any business that is competitive with
the business which the Company or its subsidiaries conducts at the time the
Employment Period is terminated. Nothing herein shall prohibit Executive from
being a passive owner of not more than two percent (2%) of the outstanding stock
of any class of a corporation which is publicly traded, so long as Executive has
no active participation in the business of such corporation.

(b) During the Employment Period and continuing for the later of (i) twenty-four
(24) months after termination of the Employment Period and (ii) the period
during which the Severance Payment, if any, is being paid pursuant to
Section 1D(b) (the “Nonsolicitation Period”), Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or any of its subsidiaries to leave the employ of the Company or
such subsidiary, (ii) hire any person who was an employee of the Company or any
of its subsidiaries at any time during the twelve- (12) month period preceding
such hiring; or (iii) induce or attempt to induce any material customer,
supplier, licensee, licensor or other business relation of the Company, its
subsidiaries to cease doing business with the Company or such subsidiary, other
than in connection with ordinary course post-termination competitive activities
undertaken as permitted in Section 2C(a).

2D. Enforcement. If, at the time of enforcement of Sections 2A, 2B or 2C of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because he has access to Confidential Information and Work
Product, the parties hereto agree that money damages would

 

7



--------------------------------------------------------------------------------

not be an adequate remedy for any breach of this Agreement by Executive.
Therefore, in the event a breach or threatened breach of this Agreement by
Executive, the Company or its subsidiaries or their respective successors or
assigns may, in addition to other rights and remedies existing in their favor
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof. In addition, in the event of a violation by Executive of
Section 2C, the Noncompete Period and the Nonsolicitation Period shall be
tolled, as applicable, until such breach or violation has been duly cured.
Executive agrees that the restrictions contained in Section 2C are reasonable.

2E. Certain Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
him does not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which he
is a party or by which he is bound, (ii) Executive is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement with
any other person or entity that results in any conflict with this Agreement,
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms, and (iv) Executive does not own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business other than the business of the Company and its
subsidiaries, except for owning interests in companies whose stock is publicly
traded on an exchange or interests in an investment fund or similar vehicle with
respect to which Executive has no direct or indirect authority or influence over
the investments thereof. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein. In no event shall Executive be entitled to any
payments, damages or other recoveries on the termination of the Employment
Period, other than as set forth in Section 1C and Section 1D of this Agreement.

2F. Survival. This Section 2 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period.

2G. Termination of Existing Employment Agreements. Subject to Section 3D(a),
this Agreement embodies the complete agreement and understanding among the
parties relating to the terms of Executive’s employment with the Company and/or
any of its subsidiaries and affiliates and, effective as of the Closing,
supersedes and preempts any prior understandings, agreements or representations
by or among the parties and any direct or indirect subsidiary or affiliate of
the Company, or any of their direct or indirect subsidiaries or affiliates (or
any predecessor thereof), written or oral, which may have related to the subject
matter of this Agreement in any way, including, without limitation, the Current
Agreement.

Section 3. Certain Definitions; Miscellaneous.

3A. Certain Definitions.

“Board” means the Board of Directors of the Company.

 

8



--------------------------------------------------------------------------------

“Cause” means any of the following by Executive: (i) Executive’s conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any felony or crime involving moral turpitude, dishonesty, fraud,
theft or embezzlement, (ii) conduct that brings or is reasonably likely to bring
the Company or any of its subsidiaries or affiliates into public disgrace or
disrepute and that is injurious to the Company’s or any subsidiary’s or
affiliate’s business in any material way, (iii) failure to perform duties as
reasonably directed by the Company (which, if curable, is not cured within
thirty (30) days after notice thereof to Executive by the Company), (iv) gross
negligence, willful malfeasance or material act of disloyalty with respect to
the Company or its subsidiaries or affiliates (which, if curable, is not cured
within thirty (30) days after notice thereof to Executive by the Company), or
(v) any material breach of this Agreement (which, if curable, is not cured
within thirty (30) days after notice thereof to Executive by the Board).

“Disability” means any physical or mental incapacitation which results in
Executive’s inability to perform his duties and responsibilities hereunder, as
determined by the Board in its good faith judgment, for a consecutive period of
ninety (90) days or for a period of one hundred and twenty (120) days in any
three hundred and sixty (360) day period.

“Good Reason” means (i) a material default by the Company in the performance of
its obligations under this Agreement which is not cured within thirty (30) days
after receipt of written notice from Executive describing the default in
reasonable detail; (ii) relocation of Executive without his consent from his
place of employment described in Section 1A(d) to a location that increases his
one-way commute by more than thirty-five (35) miles, (iii) a material diminution
in Executive’s duties or other material adverse change in his employment
relationship unilaterally imposed by the Company (or its successor) within
eighteen (18) months following a Sale of the Company (as defined in the TMS
International Corp. Restricted Stock Plan), after at least thirty (30) days
written notification provided by the Executive; or (iv) failure by the Company
to secure in writing the agreement of any successor entity to the Company to
assume the Agreement, including a successor to all or substantially all of the
assets of the Company.

3B. Notices. All notices, consents and other communications required or
permitted to be given under or by reason of this Agreement shall be in writing,
shall be delivered personally or by e-mail or telecopy as described below or by
reputable overnight courier, and shall be deemed given on the date on which such
delivery is made, provided, that any such delivery made on a day that is not a
business day, or that is made after 5:00 p.m. on a business day, shall be deemed
to be given on the following business day. If delivered by e-mail or telecopy,
such notices or communications shall be confirmed by a registered or certified
letter (return receipt requested), postage prepaid. Any such delivery shall be
addressed to the intended recipient at the following addresses (or at such other
address for a party as shall be specified by such party by like notice to the
other parties):

3C. Notices to Executive:

Joseph Curtin

1589 Stone Mansion Drive

Sewickley, PA 15143

 

9



--------------------------------------------------------------------------------

Notices to the Company:

Tube City IMS Corporation

c/o Onex Investment Corp.

712 Fifth Avenue

New York, New York 10019

Attention: Timothy A.R. Duncanson

Fax No.: (212) 582-0909

With copies to:

TMS International Corp.

12 Monongahela Avenue

Glassport, Pennsylvania 15045

Attention: General Counsel

and:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention: Joel I. Greenberg

                   Derek M. Stoldt

Fax No.: (212) 835-8211

3D. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Counterparts. This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages), each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive and the
Company and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assignable
without the prior written consent of the Company.

 

10



--------------------------------------------------------------------------------

(d) Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

(e) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only in a writing signed by the Company (with the prior written approval
of the Board), Executive and TMS International.

(f) No Strict Construction. Notwithstanding that this Agreement has been drafted
or prepared by one of the parties hereto, each of the parties hereto confirm
that each party and their respective counsel have reviewed, negotiated and
adopted this Agreement as the joint agreement of the parties. The language used
in this Agreement shall be deemed to be the language chosen by the parties, and
no rule of strict construction shall be applied against any party.

*            *             *            *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Employment Agreement on the date first written above.

 

TUBE CITY IMS CORPORATION By:  

/s/ Thomas E. Lippard

Its:  

Executive Vice President

/s/ Joseph Curtin

JOSEPH CURTIN TMS INTERNATIONAL CORP. By:  

/s/ Thomas E. Lippard

Its:  

Executive Vice President

[Signature Page to Curtin Employment Agreement]